

115 HR 6803 IH: Active Assailant Training, Readiness, and Response Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6803IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Marino introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to make grants to institutions of higher education for active
			 assailant consulting and training programs.
	
 1.Short titleThis Act may be cited as the Active Assailant Training, Readiness, and Response Act of 2018. 2.Grants to institutions of higher education (a)In generalThe Secretary of Education shall make grants to institutions of higher education, on a competitive basis, to pay the Federal share of the costs of developing and implementing active assailant consulting and training programs in accordance with subsection (c).
 (b)ApplicationsTo be eligible to receive a grant under this section, an institution of higher education shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. As part of such application, the institution shall identify the geographic region in which the institution intends to provide active assailant consulting and training services funded with the grant.
 (c)Use of grantAn institution of higher education that receives a grant under this section shall use the grant to develop and implement a program under which the institution makes available, to eligible entities in the geographic region served by the institution, consulting and training services to assist such entities in preparing for and responding to an active assailant at the entity’s location. The program shall include, at minimum, training and consulting on each of the following topics:
 (1)Preparing for an active assailant incident. (2)Techniques for responding rapidly and appropriately to such an incident.
 (3)Rescue and control operations in response to such an incident. (4)Activities that may be carried out following such an incident to assist those affected by the incident.
				(d)Grant duration and amount
 (1)DurationEach grant under this section shall be made for a period of 5 years. (2)AmountThe Secretary shall determine the maximum amount of each grant under this section.
 (e)Federal shareThe Federal share of a grant under this section shall not exceed 90 percent of the costs of carrying out the activities described in subsection (c).
 (f)Supplement, not supplantAn institution of higher education shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
 3.DefinitionsIn this Act— (1)The term eligible entity means a public institution or public facility, including—
 (A)an elementary school; (B)a secondary school;
 (C)a daycare center; (D)an institution of higher education;
 (E)a hospital; and (F)such other public institutions or facilities as the Secretary determines to be appropriate.
 (2)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)The term Secretary means the Secretary of Education. 4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act a total of $30,000,000 for fiscal years 2019 through 2023.
		